Citation Nr: 0328334	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  94-45 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased (compensable) 
disability evaluation for the residuals of a right 
acromioclavicular (ACL) joint separation.

2.  Entitlement to an initial increased rating for the 
residuals of fractured C6-7 with fusion, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active military duty from August 1976 to June 
1993.  He also had more than 9 years and 1 month of prior 
active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the St. Petersburg, 
Florida, regional office (RO) of the Department of Veterans' 
Affairs (VA).

Subsequent to the most recent supplemental statement of the 
case issued in May 2000, the Board notified the veteran of 
the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002).  In 
April 2003, the Board deferred adjudication of the case 
pending additional development of the claims pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), which included obtaining 
additional medical records, as well as, VA examination and 
opinion.  The requested VA examination was conducted.  
However, the United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations, which 
empowered the Board to issue written notification of the VCAA 
and to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representation.  Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  In this regard, the Board has received 
additional evidence, which the RO has not had the opportunity 
to review. 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In January 1997 the RO denied a claim for an increased 
evaluation for residuals of a fracture of the right femur 
with hip pain.  The veteran filed a timely notice of 
disagreement.  The veteran has not been furnished a statement 
of the case concerning this issue as required in Manlincon v. 
West, 12 Vet. App. 328.

Accordingly, the case is REMANDED to the RO for the following 
development:
 
1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).

2.  The RO should furnish the veteran 
with a statement of the case with regard 
to the issue of entitlement to an 
increased evaluation for residuals of a 
fracture of the right femur with hip 
pain. He should be informed of the 
requirements necessary to perfect his 
appeal.  The RO is informed that this 
issue is not before the Board until the 
veteran perfects a timely substantive 
appeal.

3.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of all additional 
evidence received since the most recent 
supplemental statement of the case.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




